1533-W

COA#      08-12-00296-CR                   OFFENSE:         1.01

          Jose Santos Escobedo v. The      i4
STYLE: state of Texas                      /COUNTY:         Wichita

COA DISPOSITION:     AFFIRM                TRIAL COURT:     78th District Court


DATE: 10/17/14             Publish: NO     TC CASE #:       52,494-B




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Jose Santos Escobedo v .The
STYLE:   State of Texas                          CCA #:


         appellant!**           Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

          RgfL/$*T)                              JUDGE:
DATE:       a?loV'/jinir                         SIGNED:                     PC:

JUDGE:           A   /jluU*~                     PUBLISH:                    DNP:          v.
                                                     '




                                                                              MOTION FOR

                                        REHEARING IN CCA IS:

                                        JUDGE: